Citation Nr: 1624535	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-17 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder. 

2.  Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to November 1993. 



These claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted an increased rating to 20 percent for a service-connected back disability, effective April 30, 2010.  A November 2015 rating decision assigned an increased rating for major depressive disorder of 70 percent rating, as of August 25, 2015.

In April 2016, the VA received a claim for TDIU in association with major depressive disorder.  The Board notes that a claim for TDIU is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased rating for major depressive disorder and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Symptoms attributed the Veteran's service-connected back condition have been characterized by flexion limited to 45 degrees with a combined range of motion of 105 to 130 degrees, and with some evidence of muscle spasms not severe enough to result in an abnormal gait, or spinal contour.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a back condition have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements. Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint. 38 C.F.R. §§ 4.40, 4.45 (2015);  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Ratings based on limitation of motion of the joint will not be combined with ratings for arthritis of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Back Disability

The Veteran claims that the severity of her back condition is more severe than the current rating of 20 percent.  Specifically, she asserts that she has much more than just limitation of motion, but also severe functional limitations.  The Board finds that, after a review of the evidence of record, to include VA examinations, medical records, and the Veteran's lay statements, the Veteran's back disability has not risen to the level where a higher rating is warranted.  Therefore, her claim for an increased rating for the service-connected back disability must be denied. 

The Veteran is currently rated under General Rating Formula for Diseases and Injuries of the Spine. Diagnostic Codes 5237 through 5243 are applicable to the spine. Of particular interest in this instance is Diagnostic Code 5237 which governs ratings of lumbosacral sprain.  The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease,  a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

The Veteran has been provided several VA examinations regarding the severity of her back condition during the appeals period, to include in August 2010, April 2015, and November 2015.  The VA examinations have found that the Veteran has two diagnosed back conditions to include service-connected lumbosacral strain and degenerative disc disease of the lumbar spine, which is not service-connected.  However, in response to the Board's September 2015 remand requests, the November 2015 VA examiner concluded that the symptoms of these disparate conditions could not be separated or distinguished.  When symptomology from service-connected and nonservice-connected disabilities cannot be distinguished, all symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (where it is not possible to distinguish the effects of a nonservice-connected disability from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability).  Therefore, in rating this disability, the Board will consider all symptoms related to the back as part of the service-connected condition. 

At an August 2010 VA examination, the Veteran was diagnosed with a low back strain.  On examination, the Veteran's range of motion was noted as flexion limited to 50 degrees, and a total range of motion limited to 105 degrees; no additional functional loss of motion was noted upon repetitive testing.  The examiner noted no evidence of muscle spasms, tenderness, guarding, or weakness.  The Veteran's muscle tone was noted to be normal with no atrophy.  The examiner also found no signs of ankylosis or intervertebral disc syndrome (IVDS).  The report noted the use of cane for ambulation, but concluded that the condition was minimally limiting to her occupation and was non-limiting to the Veteran's daily living. 
 
At an April 2015 VA examination, the examiner diagnosed degenerative disc disease of the lumbar spine and lumbar strain.  On examination, the examiner noted some pain on motion with localized tenderness.  The report noted that pain was too much for the examiner to conduct the range of motion testing for the examination, as no range of motion findings were recorded.  The examiner noted evidence of muscle spasms, but found that they did not result in an abnormal gait or spinal contour.  The examiner noted limitation of functional ability due to pain, weakness, fatigability, and/or incoordination.  The examiner also noted no evidence of IVDS or ankylosis, and the Veteran reported no flare-ups.  

During the examination the Veteran was noted to be wheelchair bound and complained of excessive pain that restricted her to a wheelchair with limited ability to ambulate.  However, the examiner noted some evidence of malingering by the Veteran, specifically with regard to her functional loss due to pain.  The examiner noted that while the Veteran claimed she was in too much pain to put on her socks and shoes, she was able to stand without any assistance from a cane.  The examiner found that the claims of severe functional loss were medically inconsistent and that the pain limitations seemed out of proportion with what the examiner observed from her sitting position and motions. 

At a November 2015 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine and lumbar strain.  During this examination, the Veteran was able to perform range of motion testing and the results were noted to be flexion limited to 45 degrees, and a combined range of motion of 130 degrees.  The examiner noted no objective pain on testing and no additional loss upon repeat motion.  No guarding or muscle spasms were noted, and there was no evidence of IVDS, radiculopathy, or ankylosis.  The Veteran was noted to be using a cane and walker, with ambulation limited to 25 yards.  The examiner noted severe functional loss to include standing and sitting limited to only 15 minutes, and inability to climb stairs.  

Finally, a review of the medical treatment records does not show any additionally probative evidence regarding the severity of the Veteran's back condition.  The Board notes that evidence does not contain any relevant tests for range of motion, or any new diagnoses, that are applicable to the objective criteria set out under the Diagnostic Code.  

Accordingly, applying the findings of the VA examinations and medical evidence to the appropriate rating criteria for a back disability, the Board finds that the evidence of record does not demonstrates that a higher 40 percent rating is warranted for the service-connected back condition.  Specifically, a higher rating of 40 percent is only warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or where there favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71(a), Diagnostic Code 5237 (2015).  A review of the competent medical evidence of record, to include VA examinations and the Veteran's treatment records does not show a diagnosis or any findings of ankylosis.  The Veteran's forward flexion, at its worse, during the appeals period, has only been demonstrated to be limited to 45 degrees, with no change on repetitive motion.  Therefore, the back disability does not meet any of the objective criteria required for a higher rating.  The Board finds that a rating in excess of 20 percent is not warranted for the back disability and the claim must be denied. 

The Board acknowledges that the Veteran contends that her condition is in fact worse than that represented by her current 20 percent rating.  The Board finds that the Veteran, as a lay person, is not competent to adequately assess the severity of a back disability against the objective criteria of the appropriate diagnostic code.  The Veteran has not been shown to possess the appropriate specialized education, training, or experience to competently provide assessments of such complex medical matters such as diagnosis of ankylosis, or measure the specific degree of limitation of motion requisite for the next higher rating.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Those medical issues have been specifically addressed by the VA examiners and medical professionals of record.  therefore, the Board finds such medical examinations and reports to be most probative of the Veteran's actual condition and disability. 

The Board has also considered any additional disabilities due to pain, weakness, fatigability, or incoordination of a joint that would more nearly approximate a disability picture warranting a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain was noted to be present on VA examinations and medical records, there has been no significant change of function or range of motion on repetition identified on any examination of the back.  Therefore, functional loss due to pain is rated at the same level where functional loss or motion is impeded.  A range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board notes that there has also been no evidence that the Veteran experiences flare-ups that cause further limitation of motion.  The Board acknowledges that during the Veteran's April 2015 VA examination, the examination report noted that the Veteran had functional loss due to pain, weakness, excess fatigability, or incoordination.  However, that examiner noted evidence of malingering throughout that examination, to include medically inconsistent reports of the Veteran's ability to move and ambulate, compared to the examiner's observations of her ability to move and ambulate.  The Board notes that both other VA examinations explicitly note no additional functional loss due to such factors as pain, weakness, or incoordination, and overall do not corroborate additional limitations to function.  The Board finds that the evidence offered by those medical professionals to be more probative and notes that the level of pain found by medical examiners to be consistent with the objective disability found, and the objective effects of the pain on function, have been considered in finding that the current 20 percent rating is appropriate.  38 C.F.R. § 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Finally, the Board finds no other diagnostic codes relating to the back are applicable to the Veteran's current back disability.  Specifically, the Veteran has only been diagnosed with DDD of the lumbar spine and a lumbar strain; therefore, Diagnostic Code 5243 for IVDS is inapplicable.  In any event, the evidence of record does not show incapacitating episodes of intervertebral disc syndrome that would warrant any higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  The evidence also does not show that any neurologic residuals of the low back disability have been identified that would warrant any separate rating.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for a back disability.  The evidence shows that the Veteran's disability does not warrant a higher rating or separate rating.  As the preponderance of evidence is against the finding for a higher rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's back disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from her back disability is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned ratings.  The evidence does not show marked interference with employment due to the back.  While the Veteran has claimed to be wheelchair-bound and extremely limited in walking due to the back disability, that claim was refuted by a VA examiner who attributed those findings to malingering.  The Board finds that the objective evidence does not show any extraordinary limitations due to the back disability.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a rating in excess of 20 percent for a lumbosacral spine disability is denied. 
REMAND

With regard to the claim for an increased rating for major depressive disorder, a November 2015 rating decision granting an increased rating for of 70 percent.  The Veteran filed a timely notice of disagreement in April 2016.  Because no statement of the case has been issued, the Board is required to remand for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Remand is also required of the claim of entitlement to TDIU because that claim is inextricably intertwined with the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of entitlement to an increased rating for a major depressive disorder and entitlement to TDIU.  Notify the Veteran that she must submit a timely substantive appeal to perfect an appeal of those claims.  If a timely substantive appeal is received, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


